[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                       ________________________   ELEVENTH CIRCUIT
                                                          DECEMBER 15, 2005
                              No. 05-10580                THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 04-00368-CR-T-26-TGW

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                   versus

ALEJANDRO CRUZ,

                                                    Defendant-Appellant.


                        ________________________

                Appeal from the United States District Court
                     for the Middle District of Florida
                       _________________________

                            (December 15, 2005)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

     Appellant Alejandro Cruz appeals his 168-month sentence for possession
with intent to distribute 5 kilograms or more of cocaine while aboard a vessel

subject to the jurisdiction of the United States, in violation of 46 U.S.C. § 1903(a)

and (g), 18 U.S.C. § 2, and 21 U.S.C. § 960(b)(1)(B)(ii). On appeal, Cruz argues

that the district court’s imposition of a 168-month prison sentence was

unreasonable, in light of sentencing factors in 18 U.S.C. § 3553(a) and in light of

the holding in United States v. Booker, 543 U.S. __, 125 S. Ct. 738, 160 L. Ed. 2d

621 (2005). According to Cruz, post-Booker, federal district courts must consider

the factors provided in § 3553(a), starting with the minimum sentence permissible,

and only adding to the sentence so as to comply with the punitive, protective, and

rehabilitative purposes of § 3553(a). Cruz suggests that reasonable people would

agree that 140 months is enough incarceration to reflect the seriousness of the

crime while also providing Cruz with some education and training.

      Under Booker, we review a defendant’s ultimate sentence for

“unreasonableness.” 543 U.S. at ___, 125 S. Ct. at 765. Specifically, the United

States Supreme Court has directed sentencing courts to consider the following

factors in imposing sentences under the advisory Guidelines’s scheme:

             (1) the nature and circumstances of the offense and the history and
             characteristics of the defendant; (2) the need for the sentence imposed
             – (A) to reflect the seriousness of the offense, to promote respect for
             the law, and to provide just punishment for the offense; (B) to afford
             adequate deterrence to criminal conduct; (C) to protect the public
             from further crimes of the defendant; and (D) to provide the defendant

                                          2
             with needed educational or vocational training, medical care, or other
             correctional treatment in the most effective manner; (3) the kinds of
             sentences available; (4) the kinds of sentence and the sentencing range
             established . . . [from the Guidelines]; and (5) any pertinent policy
             statement . . . issued by the Sentencing Commission . . . .

18 U.S.C. § 3553(a); Booker, 125 S. Ct. at 765-66.

      We have held that, “nothing in Booker or elsewhere requires the district

court to state on the record that it has explicitly considered each of the § 3553(a)

factors or to discuss each of the § 3553(a) factors.” United States v. Scott, No. 05-

11843, ___ F.3d ___ (11th Cir. Sept. 27, 2005). The § 3553(a) factors serve as

guides for the district and appellate courts in determining whether a sentence is

reasonable. United States v. Winingear, 422 F.3d 1241, 1246 (11th Cir. 2005).

However, we have declined to hold sentences within the Guidelines’s range per se

reasonable. Id.

      In this case, the record reflects that the district court consulted the

Guidelines and the factors set forth in 18 U.S.C. § 3553(a). Because we conclude

that Cruz’s ultimate sentence was reasonable in light of Booker, 543 U.S. __, 125

S. Ct. 738, and § 3553, we affirm.

      AFFIRMED.




                                           3